                          Case 2:20-cv-00186-GMS-MHB Document 1 Filed 01/24/20 Page 1 of 5


                                                                                                                FILED            LODGED



�Z-0/slA 0tAf8_:P�Qt,) (,Ofv\/1¼,)(_,,-                           E >?K�-1 •/SKJ� i
                                                                                                             Jan 24 2020
      Pia-cc of Confinemen1
                                                                                                                CLERK U.S. DISTRICT COURT
      :p. o. ooK 1t00O �•-���-------
                          -a . z.6'                                                                                DISTRICT OF ARIZONA
      Mmlfni Addre5i
      f].,M£AfC,           Ef A !!,;I:;;:,or--Jf! 6' st 3 2
      City, Srnte, Zip Code /
      (Failure to notify !he Court of your change of address may result in dismissal of this action.)




                                             IN THE UNITED STATES DISTRICT COURT
                                                   FOR THE DISTRICT OF ARIZONA


      (Full Name of Plaintiff)


                                       Plaintiff,
                                                                                                        CV-20-00186-PHX-GMS-MHB
      v.
                                                                                                            (To be supplied by lhe Clerk)
      oi    CL-Jrul!:Io,J
      (Full Name of Defendant)
                                           H€)>ri.,1t L
                                                                                                   CIVIL RIGHTS COMPLAINT
                                                                                             -          BY A PRISONER
                                                                                            ''-J 01<..'t' � ':t.BMM�t'o"
      (3) ______________
                                                                                              J!l□ First
                                                                                                   Original Complaint
                                                                                                         Amended Complaint
      (4) _____________
                                       Defendant(s).
                                                                                              □ Second Amended Complaim
      D Cl\e('k if there Me addiliomi,1 Ddendtm!s: �nd atrnch f)«ge I-A !isling them,


                                                                         A. JURISDICTION

       I.     This Court has jurisdiction over this action pursuanl to:
                  �8 U.S.C. § 1343(a);42 U.S.C. § 1983
                   D 28 U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).
                     □
                     Other: ---· .••·-·•··--- ___

       2.     Institution/city where violation occurred:                     EYJvJf11.\JCDi-1f'Ll:a�I[ c$,.N \J .� / 1£U>@,j,f(}:,/ll.


       Revised J!l lll6                                                                 1                                       550/555
Case 2:20-cv-00186-GMS-MHB Document 1 Filed 01/24/20 Page 2 of 5
Case 2:20-cv-00186-GMS-MHB Document 1 Filed 01/24/20 Page 3 of 5
Case 2:20-cv-00186-GMS-MHB Document 1 Filed 01/24/20 Page 4 of 5
Case 2:20-cv-00186-GMS-MHB Document 1 Filed 01/24/20 Page 5 of 5
